89 N.J. 1 (1982)
444 A.2d 51
IN THE MATTER OF CONTRACT FOR ROUTE 280, SECTION 7U EXIT PROJECT.
The Supreme Court of New Jersey.
February 19, 1982.

ORDER
This appeal having been certified by the Court, 88 N.J. 473 (1981), upon the petition of the Commissioner of the Department of Transportation seeking review of the final judgment of the Appellate Division whose decision is reported at 179 N.J. Super. 280 (1981); and the Court having considered the briefs and oral argument of the parties; and the Court having reviewed the final judgment and decision of the Appellate Division; and
The Court now being satisfied that grounds for certification do not exist under R. 2:12-4 for the reasons that (1) the final judgment of the Appellate Division is essentially an application of the principles enunciated by this Court in Terminal Const. Corp. v. Atlantic City Sewerage Auth., 67 N.J. 403 (1975) to the facts of this case and does not therefore present an unsettled question of general public importance; (2) the appeal is moot as to the parties to the litigation and does not therefore present a matter required to be adjudicated by this Court in the interest of justice; (3) Marvec Allstate, Inc. v. Gray & Pear, Inc., 148 N.J. Super. 481 (App.Div. 1977), cited by the court below, is not essential to its final judgment and is hereby disapproved as *2 precedential authority; (4) the decision on review does not present a conflict among judicial decisions that requires clarification or calls for this Court's supervision; and (5) no other certifiable questions are presented under the appropriate Rules Governing the Courts;
It is ORDERED that, certification having been improvidently granted, the within appeal is dismissed.
For vacation  Chief Justice WILENTZ and Justices PASHMAN, CLIFFORD, SCHREIBER, HANDLER, POLLOCK and O'HERN  7.
Opposed  None.